DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 20 is  objected to because of the following informalities: 
   Claim 20 in line 1,  place a comma (“’,”) before “ further comprising:”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 6, 9-12,  15-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang et al. (2021/0120577), Jiang577 hereinafter, in view of  Sun et al. (2021/0376908),  Sun hereinafter.

Re. Claims 1 and 29, Jiang577 teaches a method of wireless communication performed by a user equipment (UE) (Fig.1-2/Fig.5 &  ¶0021, ¶0035-¶0041, ¶0084-¶0092) and a user equipment (UE) (Fig. 1, 11 / Fig.3-4) for wireless communication, comprising: a memory (Fig. 4, 49); and one or more processors (Fig. 4, 410) operatively coupled to the memory, the memory and the one or more processors configured to:  receive an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with receiving a next downlink control information (DCI) communication (Fig. 1-2 / Fig. 5 & ¶0149 - Send a first physical downlink control channel PDCCH, where the first PDCCH carries scheduling downlink control information DCI, and the scheduling DCI is used to indicate to a terminal whether to monitor a second PDCCH. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format. Fig. 1-2 / Fig. 5 & ¶0154 - The monitoring parameter associated with the second PDCCH, where the monitoring parameter includes: at least one of a monitoring period, a monitoring offset, and a monitoring duration. …. A network device may further indicate a monitoring parameter candidate set by using radio resource control RRC signaling, the monitoring parameter candidate set includes at least one monitoring parameter associated with the second PDCCH, and the indicator field is used to indicate one parameter in the monitoring parameter candidate set. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format. Fig. 1-2 / Fig. 5 & ¶0066 - second PDCCH is a PDCCH for transmitting the DCI format 0_0, the DCI format 0_1, the DCI format 1_0, and/or the DCI format 1_1. Fig. 1-2 / Fig. 5 & ¶0067 - The first PDCCH is in the DCI format 0_0 or the DCI format 0_1 ); and monitor in the PDCCH monitoring location based at least in part on the indication (Fig. 1-2 / Fig. 5 & ¶0037 - A monitoring parameter of the first PDCCH is configured by a network device, where the monitoring parameter includes: at least one of a monitoring period, a monitoring offset, and a monitoring duration. Fig. 1-2 / Fig. 5 & ¶0038 - Step 22: If scheduling DCI is received from the first PDCCH, determine, according to the scheduling DCI, whether to monitor a second PDCCH).
Yet, Jiang577 does not expressly teach wherein the indication is valid at least until the PDCCH monitoring location irrespective of an amount of time between receiving the indication and monitoring 
However, in the analogous art,  sun explicitly discloses  wherein the indication is valid at least until the PDCCH monitoring location irrespective of an amount of time between receiving the indication and monitoring in the PDCCH monitoring location (¶0045 - DCI is transmitted in an N-th slot, the beam indication information may be valid in a (N+X)-th (X is a positive integer greater than or equal to 0) slot. In other words, from the (N+X)-th slot, both of the network device and the user equipment consider that the corresponding beam information is the beam information indicated in the N-th slot. Fig.2-5 & ¶0104 - when the DCI of the PDCCH includes the beam indication information for indicating the non-slot scheduling sub-slot,…. may continue to be valid after the non-slot scheduling sub-slot, or may continue to be valid after the non-slot scheduling sub-slot in case that the network device successfully receives the correct decoding acknowledgement signal from the physical layer. Fig.2-5 & ¶0079 - when the DCI of the PDCCH includes the beam indication information for indicating the current slot, the beam indication information may be valid only in the current slot, may continue to be valid after the current slot, or may continue to be valid after the current slot in case that the network device successfully receives the correct decoding acknowledgement signal from the physical layer. Also, see ¶0047- ¶0052).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jiang577’s invention of channel monitoring indication  method applicable to a user equipment and a network device to include Sun’s invention of beam indication processing method applicable to a user equipment and a network device, because it  provides an efficient mechanism in selecting beam indication information from a network device by a user equipment without causing wastage of radio resources operating in a high frequency band in the 5G mobile communication system  (¶0010/¶0011, Sun)
Re. Claim 2, Jiang577 and Sun  teach claim 1.
Jiang577 further teaches wherein the indication identifying the PDCCH monitoring location includes information associated with at least one of a frequency domain location, a time domain location, a search space identifier, a control resource set (CORESET) identifier, a periodicity, an offset, a duration, a number of symbols to be monitored, or a number of PDCCH candidates (Fig. 1-2 / Fig. 5 & ¶0041 - The monitoring parameter associated with the second PDCCH includes: at least one of a monitoring period, a monitoring offset (offset), and a monitoring duration (duration). …. The terminal monitors the second PDCCH according to a monitoring parameter of a search space (search space) configured by using the RRC signaling. Also, See ¶0046-¶0050. Fig. 1-2 / Fig. 5 & ¶0154 - The monitoring parameter associated with the second PDCCH, where the monitoring parameter includes: at least one of a monitoring period, a monitoring offset, and a monitoring duration. …. A network device may further indicate a monitoring parameter candidate set by using radio resource control RRC signaling, the monitoring parameter candidate set includes at least one monitoring parameter associated with the second PDCCH, and the indicator field is used to indicate one parameter in the monitoring parameter candidate set).
Re. Claims 15 and 30, Jiang577 teaches a method of wireless communication performed by a base station (Fig.1-2/Fig.5 &  ¶0012-¶0013, ¶0024 ¶0148-¶0150) and a base station (Fig. 1, 12/Fig. 6) for wireless communication, comprising: a memory (¶0016, memory); and one or more processors (¶0016, processor) operatively coupled to the memory, the memory and the one or more processors configured to: transmit an indication identifying a physical downlink control channel (PDCCH) monitoring location associated with transmitting a next downlink control information (DCI) communication (Fig. 1-2 / Fig. 5 & ¶0149 - Send a first physical downlink control channel PDCCH, where the first PDCCH carries scheduling downlink control information DCI, and the scheduling DCI is used to indicate to a terminal whether to monitor a second PDCCH. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format. Fig. 1-2 / Fig. 5 & ¶0154 - The monitoring parameter associated with the second PDCCH, where the monitoring parameter includes: at least one of a monitoring period, a monitoring offset, and a monitoring duration. …. A network device may further indicate a monitoring parameter candidate set by using radio resource control RRC signaling, the monitoring parameter candidate set includes at least one monitoring parameter associated with the second PDCCH, and the indicator field is used to indicate one parameter in the monitoring parameter candidate set), and transmit the next DCI communication after transmitting the indication (Fig. 1-2 / Fig. 5 & ¶0149 - Send a first physical downlink control channel PDCCH, where the first PDCCH carries scheduling downlink control information DCI, and the scheduling DCI is used to indicate to a terminal whether to monitor a second PDCCH. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format. Fig. 1-2 / Fig. 5 & ¶0066 - second PDCCH is a PDCCH for transmitting the DCI format 0_0, the DCI format 0_1, the DCI format 1_0, and/or the DCI format 1_1. Fig. 1-2 / Fig. 5 & ¶0067 - The first PDCCH is in the DCI format 0_0 or the DCI format 0_1).
Yet, Jiang577 does not expressly teach wherein the indication is valid at least until the PDCCH monitoring location irrespective of an amount of time between receiving the indication and monitoring in the PDCCH monitoring location; 
explicitly discloses wherein the indication is valid at least until the PDCCH monitoring location irrespective of an amount of time between receiving the indication and monitoring in the PDCCH monitoring location; (¶0045 - DCI is transmitted in an N-th slot, the beam indication information may be valid in a (N+X)-th (X is a positive integer greater than or equal to 0) slot. In other words, from the (N+X)-th slot, both of the network device and the user equipment consider that the corresponding beam information is the beam information indicated in the N-th slot. Fig.2-5 & ¶0104 - when the DCI of the PDCCH includes the beam indication information for indicating the non-slot scheduling sub-slot,…. may continue to be valid after the non-slot scheduling sub-slot, or may continue to be valid after the non-slot scheduling sub-slot in case that the network device successfully receives the correct decoding acknowledgement signal from the physical layer. Fig.2-5 & ¶0079 - when the DCI of the PDCCH includes the beam indication information for indicating the current slot, the beam indication information may be valid only in the current slot, may continue to be valid after the current slot, or may continue to be valid after the current slot in case that the network device successfully receives the correct decoding acknowledgement signal from the physical layer. Also, see ¶0047- ¶0052).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jiang577’s invention of channel monitoring indication  method applicable to a user equipment and a network device to include Sun’s invention of beam indication processing method applicable to a user equipment and a network device, because it  provides an efficient mechanism in selecting beam indication information from a network device by a user equipment without causing wastage of radio resources operating in a high frequency band in the 5G mobile communication system  (¶0010/¶0011, Sun)

Re. Claims 3 and 16, Jiang577 and Sun  teach  claims 1 and 15.
Jiang577 further teaches wherein the indication identifying the PDCCH monitoring location is further associated with receiving at least one subsequent DCI communication after the next DCI communication. (Fig. 1-2 / Fig. 5 & ¶0084 - if the second PDCCH is monitored after the first PDCCH is monitored (including the first transmission time), and the second PDCCH carries the scheduling DCI, the terminal performs subsequent PDCCH monitoring according to the scheduling DCI in the second PDCCH.)
Re. Claims 4 and 17, Jiang577 and Sun  teach claims 1 and 15.
Jiang577 further teaches  wherein the indication is received in DCI. (Fig. 1-2 / Fig. 5 & ¶0149 - Send a first physical downlink control channel PDCCH, where the first PDCCH carries scheduling downlink control information DCI, and the scheduling DCI is used to indicate to a terminal whether to monitor a second PDCCH. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format).

Re. Claims 5 and 18, Jiang577 and Sun  teach claims 1 and 15.
Jiang577 further teaches wherein the indication is received via radio resource control (RRC) signaling. (Fig. 1-2 / Fig. 5 & ¶0056 - indicator field is used to indicate that the monitoring parameter associated with the second PDCCH is one parameter in a monitoring parameter candidate set, where the monitoring parameter candidate set is indicated by the network device by using radio resource control RRC signaling. Fig. 1-2 / Fig. 5 & ¶0084 - after N slots, N PDCCH monitoring periods, or N monitoring slots in a PDCCH monitoring period indicated by the scheduling DCI, the terminal monitors the second PDCCH according to a monitoring parameter of a search space configured by the network device (for example, configured by using RRC signaling). Fig. 1-2 / Fig. 5 & ¶0109 - The indicator field is used to indicate that the monitoring parameter associated with the second PDCCH is one parameter in a monitoring parameter candidate set, where the monitoring parameter candidate set is indicated by the network device by using radio resource control RRC signaling).

Re. Claims 6 and 19, Jiang577 and Sun  teach claims 1 and 15.
Jiang577 further teaches wherein the indication is received in a medium access control (MAC) control element (CE). (Fig. 1-2 / Fig. 5 & ¶0056 - Monitor the second PDCCH according to received target signaling, where the target signaling is different from the scheduling DCI, and the target signaling is used to indicate a monitoring parameter associated with the second PDCCH. Identical to the foregoing target signaling, the target signaling may include,…, a MAC layer CE, RRC signaling, and the like.)
Re. Claims 9 and 20, Jiang577 and Sun  teach  claims 1 and 15.
Jiang577 also teaches further comprising: transmitting an acknowledgment (ACK) or a negative ACK (NACK) indicating that the indication was received. (Fig. 1-2 / Fig. 5 & ¶0116 - A start time of the step of determining, according to the scheduling DCI, whether to monitor a second PDCCH is one of the following: Fig. 1-2 / Fig. 5 & ¶0120 – Mth  slot that is after the slot of acknowledgement ACK information of a physical downlink shared channel PDSCH scheduled by the scheduling DCI, where M is a positive integer; Fig. 1-2 / Fig. 5 & ¶0091 - when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, determining, according to the scheduling DCI, whether to monitor the second PDCCH on a target resource. The target resource is a time domain resource other than a time domain resource of a third PDCCH that schedules the retransmission of data channel. The third PDCCH is used for scheduling of the retransmission of data channel. Further, in a transmission failure scenario, the method further includes: when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, monitoring the third PDCCH on the time domain resource of the third PDCCH…... If the terminal obtains through demodulation that a PDSCH initially transmitted or retransmitted fails, the terminal reports a NACK.)

Re. Claim 10, Jiang577 and Sun  teach 1.
Jiang577 also teaches further comprising: receiving the next DCI communication based at least in part on monitoring in the PDCCH monitoring location (Fig. 1-2 / Fig. 5 & ¶0149 - Send a first physical downlink control channel PDCCH, where the first PDCCH carries scheduling downlink control information DCI, and the scheduling DCI is used to indicate to a terminal whether to monitor a second PDCCH. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format. Fig. 1-2 / Fig. 5 & ¶0154 - The monitoring parameter associated with the second PDCCH, where the monitoring parameter includes: at least one of a monitoring period, a monitoring offset, and a monitoring duration. …. A network device may further indicate a monitoring parameter candidate set by using radio resource control RRC signaling, the monitoring parameter candidate set includes at least one monitoring parameter associated with the second PDCCH, and the indicator field is used to indicate one parameter in the monitoring parameter candidate set), wherein the next DCI communication includes another indication identifying another PDCCH monitoring location associated with receiving a subsequent DCI communication, and monitoring in the other PDCCH monitoring location based at least in part on the other indication (Fig. 1-2 / Fig. 5 & ¶0084 - if the second PDCCH is monitored after the first PDCCH is monitored (including the first transmission time), and the second PDCCH carries the scheduling DCI, the terminal performs subsequent PDCCH monitoring according to the scheduling DCI in the second PDCCH).

Re. Claim 11, Jiang577 and Sun  teach 1.
Jiang577 also teaches further comprising: receiving the next DCI communication based at least in part on monitoring in the PDCCH monitoring location (Fig. 1-2 / Fig. 5 & ¶0149 - Send a first physical downlink control channel PDCCH, where the first PDCCH carries scheduling downlink control information DCI, and the scheduling DCI is used to indicate to a terminal whether to monitor a second PDCCH. Fig. 1-2 / Fig. 5 & ¶0150 – the second PDCCH corresponds to at least one DCI format, and/or the second PDCCH corresponds to at least one search space. For example, the second PDCCH corresponds to at least one scheduling DCI format, or corresponds to at least one non-scheduling DCI format, or corresponds to at least one of a scheduling DCI format and a non-scheduling DCI format. Fig. 1-2 / Fig. 5 & ¶0154 - The monitoring parameter associated with the second PDCCH, where the monitoring parameter includes: at least one of a monitoring period, a monitoring offset, and a monitoring duration. …. A network device may further indicate a monitoring parameter candidate set by using radio resource control RRC signaling, the monitoring parameter candidate set includes at least one monitoring parameter associated with the second PDCCH, and the indicator field is used to indicate one parameter in the monitoring parameter candidate set)); and transmitting an acknowledgment (ACK) or a negative ACK (NACK) indicating that the next DCI communication was received (Fig. 1-2 / Fig. 5 & ¶0116 - A start time of the step of determining, according to the scheduling DCI, whether to monitor a second PDCCH is one of the following: Fig. 1-2 / Fig. 5 & ¶0120 – Mth  slot that is after the slot of acknowledgement ACK information of a physical downlink shared channel PDSCH scheduled by the scheduling DCI, where M is a positive integer; Fig. 1-2 / Fig. 5 & ¶0091 - when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, determining, according to the scheduling DCI, whether to monitor the second PDCCH on a target resource. The target resource is a time domain resource other than a time domain resource of a third PDCCH that schedules the retransmission of data channel. The third PDCCH is used for scheduling of the retransmission of data channel. Further, in a transmission failure scenario, the method further includes: when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, monitoring the third PDCCH on the time domain resource of the third PDCCH…... If the terminal obtains through demodulation that a PDSCH initially transmitted or retransmitted fails, the terminal reports a NACK).
Re. Claim 12, Jiang577 and Sun  teach 1.
Jiang577 also teaches further comprising: failing to receive the next DCI communication based at least in part on monitoring in the PDCCH monitoring location; and transmitting a negative acknowledgment (NACK) indicating that the next DCI communication was not received (Fig. 1-2 / Fig. 5 & ¶0091 - when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, determining, according to the scheduling DCI, whether to monitor the second PDCCH on a target resource. The target resource is a time domain resource other than a time domain resource of a third PDCCH that schedules the retransmission of data channel. The third PDCCH is used for scheduling of the retransmission of data channel. Further, in a transmission failure scenario, the method further includes: when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, monitoring the third PDCCH on the time domain resource of the third PDCCH…... If the terminal obtains through demodulation that a PDSCH initially transmitted or retransmitted fails, the terminal reports a NACK). 
Re. Claim 21, Jiang577 and Sun  teach claim 20.
Jiang577 also teaches wherein the next DCI communication is transmitted in the PDCCH monitoring location based at least in part on the ACK or the NACK indicating that the indication was received (Fig. 1-2 / Fig. 5 & ¶0116 - A start time of the step of determining, according to the scheduling DCI, whether to monitor a second PDCCH is one of the following: Fig. 1-2 / Fig. 5 & ¶0120 – Mth  slot that is after the slot of acknowledgement ACK information of a physical downlink shared channel PDSCH scheduled by the scheduling DCI, where M is a positive integer; Fig. 1-2 / Fig. 5 & ¶0091 - when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, determining, according to the scheduling DCI, whether to monitor the second PDCCH on a target resource. The target resource is a time domain resource other than a time domain resource of a third PDCCH that schedules the retransmission of data channel. The third PDCCH is used for scheduling of the retransmission of data channel. Further, in a transmission failure scenario, the method further includes: when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, monitoring the third PDCCH on the time domain resource of the third PDCCH…... If the terminal obtains through demodulation that a PDSCH initially transmitted or retransmitted fails, the terminal reports a NACK).
Re. Claim 22, Jiang577 and Sun  teach claim 15.
Jiang577 also teaches wherein the next DCI communication includes another indication identifying another PDCCH monitoring location associated with transmitting a subsequent DCI communication. (Fig. 1-2 / Fig. 5 & ¶0084 - if the second PDCCH is monitored after the first PDCCH is monitored (including the first transmission time), and the second PDCCH carries the scheduling DCI, the terminal performs subsequent PDCCH monitoring according to the scheduling DCI in the second PDCCH).

Re. Claim 23, Jiang577 and Sun  teach claim 15.
Jiang577 also teaches further comprising: receiving an acknowledgment (ACK) or a negative ACK (NACK) indicating that the next DCI communication was received. (Fig. 1-2 / Fig. 5 & ¶0116 - A start time of the step of determining, according to the scheduling DCI, whether to monitor a second PDCCH is one of the following: Fig. 1-2 / Fig. 5 & ¶0120 – Mth  slot that is after the slot of acknowledgement ACK information of a physical downlink shared channel PDSCH scheduled by the scheduling DCI, where M is a positive integer; Fig. 1-2 / Fig. 5 & ¶0091 - when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, determining, according to the scheduling DCI, whether to monitor the second PDCCH on a target resource. The target resource is a time domain resource other than a time domain resource of a third PDCCH that schedules the retransmission of data channel. The third PDCCH is used for scheduling of the retransmission of data channel. Further, in a transmission failure scenario, the method further includes: when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, monitoring the third PDCCH on the time domain resource of the third PDCCH…... If the terminal obtains through demodulation that a PDSCH initially transmitted or retransmitted fails, the terminal reports a NACK).
Re. Claim 24, Jiang577 and Sun  teach claim 15.
Jiang577 also teaches further comprising: receiving a negative acknowledgment (NACK) indicating that the next DCI communication was not received. ( Fig. 1-2 / Fig. 5 & ¶0116 - A start time of the step of determining, according to the scheduling DCI, whether to monitor a second PDCCH is one of the following: Fig. 1-2 / Fig. 5 & ¶0120 – Mth  slot that is after the slot of acknowledgement ACK information of a physical downlink shared channel PDSCH scheduled by the scheduling DCI, where M is a positive integer; Fig. 1-2 / Fig. 5 & ¶0091 - when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, determining, according to the scheduling DCI, whether to monitor the second PDCCH on a target resource. The target resource is a time domain resource other than a time domain resource of a third PDCCH that schedules the retransmission of data channel. The third PDCCH is used for scheduling of the retransmission of data channel. Further, in a transmission failure scenario, the method further includes: when the new transmission of data channel or the retransmission of data channel scheduled by the first PDCCH fails, monitoring the third PDCCH on the time domain resource of the third PDCCH…... If the terminal obtains through demodulation that a PDSCH initially transmitted or retransmitted fails, the terminal reports a NACK).


 
Claims 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang,  in view of  Sun , further in view of Zhou et al. (2020/0092814), Zhou hereinafter.

Re. Claim 7, Jiang577 and Sun  teach 6.
Yet, Jiang577 and Sun do not expressly teach wherein the MAC CE identifies a single logical channel identifier and a single PDCCH monitoring location.
However, in the analogous art, Zhou explicitly discloses  teach wherein the MAC CE identifies a single logical channel identifier and a single PDCCH monitoring location. (Fig. 42-45 & ¶0506 - base station may transmit a first TCI state indication of the first PDCCH to the wireless device. The first TCI state indication may be contained in a MAC CE identified by a MAC PDU subheader with a first LCID value (e.g., “110100” as shown in FIG. 20). The MAC CE for the first TCI state indication may comprise at least one of: a cell id indicating an identity of a cell for which the MAC CE applies; a BWP ID containing a BWP identifier of a downlink BWP for which the MAC CE applies; a control resource set id indicating a control resource set for which the TCI state is indicated; a TCI state id indicating a TCI state applicable to the control resource set indicated by the control resource set id. In response to receiving the one or more RRC messages, the wireless device may monitor PDCCHs based on the first parameters (e.g., control resource sets, search spaces). In response to receiving the MAC CE, the wireless device may monitor at least one PDCCH: on a control resource set indicated by the MAC CE; with a receiving beam determined based on a TCI state by the MAC CE; and/or on a BWP of a cell indicated by the MAC CE. Fig. 42-45 & ¶0507 -  base station may transmit a second TCI state indication of the WUCH to the wireless device. …The second TCI state indication may be contained in a second MAC CE identified by a MAC PDU subheader with a second LCID value, different from the MAC CE for the TCI state indication of the first PDCCH. The MAC CE for the second TCI state indication may comprise at least one of: a cell id; a BWP ID; a control resource set id; a TCI state id; and/or an activation/deactivation indicator… In response to receiving the second TCI state indication, the wireless device may monitor the WUCH: on a control resource set identified by the control resource set id in the second MAC CE; on a search space associated with the control resource set; with a receiving beam determined based on a TCI state identified by the TCI state id. Fig. 42-45 & ¶0508 - In response to receiving the wake-up information, the wireless device may monitor PDCCHs based on the wake-up information. The wake-up information may comprise a plurality of wake-up indicators).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jiang577’s invention of channel monitoring indication  method applicable to a user equipment and a network device and Sun’s invention of beam indication processing method applicable to a user equipment and a network device to include Zhou’s invention of power saving in a wireless communication system, because it  provides an efficient mechanism in improving power savings  when WUS(wake-up signal)-based wake-up operation is performed for power saving in a plurality of cells providing coverage to a dual-connectivity capable user equipment operating in a 5G wireless communication system. (¶0462-¶0463, Zhou)
Re. Claim 8, Jiang577 and Sun  teach 6.
Yet, Jiang577 and Sun do not expressly teach wherein the MAC CE identifies a plurality of logical channel identifiers and a corresponding plurality of PDCCH monitoring locations.
However, in the analogous art, Zhou explicitly discloses  wherein the MAC CE identifies a plurality of logical channel identifiers and a corresponding plurality of PDCCH monitoring locations. ((Fig. 42-45 & ¶0506 - base station may transmit a first TCI state indication of the first PDCCH to the wireless device. The first TCI state indication may be contained in a MAC CE identified by a MAC PDU subheader with a first LCID value (e.g., “110100” as shown in FIG. 20). The MAC CE for the first TCI state indication may comprise at least one of: a cell id indicating an identity of a cell for which the MAC CE applies; a BWP ID containing a BWP identifier of a downlink BWP for which the MAC CE applies; a control resource set id indicating a control resource set for which the TCI state is indicated; a TCI state id indicating a TCI state applicable to the control resource set indicated by the control resource set id. In response to receiving the one or more RRC messages, the wireless device may monitor PDCCHs based on the first parameters (e.g., control resource sets, search spaces). In response to receiving the MAC CE, the wireless device may monitor at least one PDCCH: on a control resource set indicated by the MAC CE; with a receiving beam determined based on a TCI state by the MAC CE; and/or on a BWP of a cell indicated by the MAC CE. Fig. 42-45 & ¶0507 -  base station may transmit a second TCI state indication of the WUCH to the wireless device. …The second TCI state indication may be contained in a second MAC CE identified by a MAC PDU subheader with a second LCID value, different from the MAC CE for the TCI state indication of the first PDCCH. The MAC CE for the second TCI state indication may comprise at least one of: a cell id; a BWP ID; a control resource set id; a TCI state id; and/or an activation/deactivation indicator… In response to receiving the second TCI state indication, the wireless device may monitor the WUCH: on a control resource set identified by the control resource set id in the second MAC CE; on a search space associated with the control resource set; with a receiving beam determined based on a TCI state identified by the TCI state id. Fig. 42-45 & ¶0508 - In response to receiving the wake-up information, the wireless device may monitor PDCCHs based on the wake-up information. The wake-up information may comprise a plurality of wake-up indicators).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jiang577’s invention of channel monitoring indication  method applicable to a user equipment and a network device and Sun’s invention of beam indication processing wake-up signal)-based wake-up operation is performed for power saving in a plurality of cells providing coverage to a dual-connectivity capable user equipment operating in a 5G wireless communication system. (¶0462-¶0463, Zhou)






Allowable Subject Matter

Claims  13-14 and 25-28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 13 – monitoring in the PDCCH monitoring location in association with receiving a subsequent DCI communication based at least in part on failing to receive the next DCI communication.
Claim 14 –   monitoring in a plurality of PDCCH monitoring locations in association with receiving a subsequent DCI communication based at least in part on failing to receive the next DCI communication.
Claim 25 – transmitting a subsequent DCI communication in the PDCCH monitoring location based at least in part on the NACK.
Claim 26 – transmitting a subsequent DCI communication in one of a plurality of PDCCH monitoring locations based at least in part on the NACK.
Claim 27 – receiving no indication of whether the next DCI communication was received; and transmitting a subsequent DCI in the PDCCH monitoring location based at least in part on receiving no indication of whether the next DCI communication was received.
Claim 28 – receiving no indication of whether the next DCI communication was received; and transmitting a subsequent DCI in one of a plurality of PDCCH monitoring locations based at least in part on receiving no indication of whether the next DCI communication was received..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al. (2021/0153047); See  Abstract, ¶0015, ¶0035-¶0040, ¶0057-¶0061, ¶0068-¶0091, ¶0102-¶0107, ¶0125-¶0152, ¶0164-¶0172, ¶0176 along with Fig. 1-7.
Yuan et al. (2021/0409094) ; See ¶0063-¶0073, ¶0075-¶0094 along with Fig.1-14.  
3GPP TSG RAN WG1 #96; R1-1901710; Source: vivo, Title: UE adaptation to traffic and power consumption characteristics, Athens, Greece, 25th February – 1st March, 2019. See §2.1, §2.2, §2.6, §3.
 3GPP TSG RAN WG1 Meeting #96; R1- 1902025; Source: CATT, Title:   UE Power saving schemes and power saving signal/channel, Athens, Greece, 25th February – 1st March, 2019. See §2.1, §2.2, §2.4, §2.5, §3.1, §3.2.
3GPP TSG-RAN WG1 Meeting #96bis; Tdoc R1-1905470, Source:	Ericsson; Title:	PDCCH monitoring related aspects of power savings, Xi'an, China, April 8 – April 12, 2019. See §2.1, §2.2.
3GPP TSG RAN WG1 #98;  R1-1909221, Source: 	OPPO, Title:  Discussion on PDCCH monitoring Reduction, Prague, Czech, August 26th – 30th, 2019. See §2-§3. 

   Yet, none of the those references teach limitation of the objected claim as highlighted above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467